IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-11102
                           Summary Calendar



THOMAS S. ROBERTSON,

                                                    Plaintiff-Appellee,

versus


JIM BOWLES, Dallas County Sheriff,

                                                   Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:99-CV-288-T)
                      --------------------
                          March 26, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges

PER CURIAM:*

     Defendant-Appellant    Jim   Bowles   has   appealed   the   district

court's order denying his motion for summary judgment, asserting

the defense of qualified immunity.         We review an order denying

summary judgment de novo, examining the evidence in the light most

favorable to the non-moving party.     Abbott v. Equity Group, Inc.,

2 F.3d 613, 618-19 (5th Cir. 1993).              The moving party must

establish that there is no genuine issue of material fact and that

the movant is entitled to judgment as a matter of law.       Campbell v.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Sonat Offshore Drilling, Inc., 979 F.2d 1115, 1119 (5th Cir. 1992);

Fed. R. Civ. P. 56(c).

     Our first inquiry in examining a defense of qualified immunity

asserted in a motion for summary judgment is whether the plaintiff

has alleged “the violation of a clearly established constitutional

right.”    Siegert v. Gilley, 500 U.S. 226, 231 (1991).                      We apply

“currently     applicable      constitutional         standards      to    make   this

assessment.”      Rankin v. Klevenhagen, 5 F.3d 103, 106 (5th Cir.

1993).    Our second inquiry is “whether the defendant’s conduct was

objectively      reasonable”    in    light    of     the   legal    rules    clearly

established at the time of the incident.               Spann v. Rainey, 987 F.2d
1110, 1114 (5th Cir. 1993).

     In    his     complaint,       Plaintiff-Appellee         Thomas       Robertson

contended that he was detained illegally in the Dallas County Jail

for a period of 77 days.            Sheriff Bowles responds that Robertson

was detained      pursuant     to    valid    legal    process.       Only    illegal

detention of a prisoner in the form of false imprisonment is a

cognizable "constitutional tort" under § 1983.                      See Sanchez v.

Swyden, 139 F.3d 464, 469 (5th Cir. 1998); Douthit v. Jones, 619
F.2d 527, 532 (5th Cir. 1980).

     Sheriff Bowles has not shown that Robertson was held pursuant

to valid legal process.         The Sheriff contends that, even if the

subject detention were illegal, he cannot be held responsible for

the actions      of   his   subordinates       under    a   theory    of    vicarious

liability, and that there is no evidence that he had any subjective

knowledge that Robertson was being illegally detained.                        "To be


                                         2
liable under section 1983, a sheriff must be either personally

involved    in   the   acts   causing      the   deprivation   of    a   person's

constitutional rights, or there must be a causal connection between

an act of the sheriff and the constitutional violation sought to be

redressed."      See Lozano v. Smith, 718 F.2d 756, 768 (5th Cir.

1983).     "A causal connection may be established . . . where the

sheriff wrongfully breaches an affirmative duty specially imposed

upon him by state law, and as a result thereof, the complained of

constitutional tort occurs."               Id. (internal citation omitted;

citing Douthit v. Jones, 641 F.2d 345, 346 (5th Cir. 1981)).                   As

the law of Texas imposes such a duty on county sheriffs in Texas,

"[a] Texas sheriff can be held liable under section 1983 if his own

sufficiently     wrongful     failure       to   supervise   the    jail   causes

constitutional injury."        Id. (construing Tex. Rev. Stat. Ann. art.

5116); see Tex. Loc. Gov. Code § 351.041 (West 1999).

     A sheriff may satisfy his duty to incarcerate only those

persons whom he has lawful authority to imprison by "adopting

reasonable internal procedures to ensure that only those persons

are incarcerated for whom the sheriff, or the deputy to whom he

delegates such responsibilities, has a good faith belief based upon

objective circumstances that he possesses valid legal authority to

imprison."       Douthit, 641 F.2d    at   346-47.     Sheriff     Bowles's

conclusional statement in his affidavit that jail policy requires

that all inmates be detained pursuant to valid legal process is

insufficient to establish that reasonable internal procedures had

been adopted by the Sheriff to prevent persons from being falsely


                                        3
imprisoned.   See Douthit, 641 F.2d at 347.   Accordingly, we agree

with the conclusion of the district court that Sheriff Bowles has

failed to show that he had an objective basis for concluding that

detainees were incarcerated pursuant to valid legal process.    As

Sheriff Bowles has failed to show that he is entitled to judgment

as a matter of law, the district court's order denying the motion

for summary judgment is

AFFIRMED.




                                 4